Response to Amendment
The amendment filed July 14, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed April 29, 2022 has been entered. 
Claims 11-20 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 11 and 17 to include the new subject matter that would overcome the prior arts.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 11 and 17 and their dependent claims 12-16 and 18-20 respectively, the prior art fails to teach that the at least one variable vibration parameter is changed automatically during a penetration operation with an increasing duration of penetration until a required penetration depth of the tamping tools has been reached. 
The closest reference Seyrlehner teaches (Fig. 1-2): A method for compaction of a track ballast bed (abstract), which comprises the steps of: providing a tamping unit (1) having two oppositely positioned tamping tools (3) which, actuated with a vibration (para. 0031), are lowered into the track ballast bed during a tamping operation and move towards one another with a squeezing motion (para. 0020, lines 7-9); and specifying at least one variable vibration parameter (amplitude and frequency; para. 0051, lines 4-7) in dependence on a duration of penetration (after the duration of penetration, vibration is suspended for a desired duration for repositioning; para. 0021) into the track ballast bed until a required penetration depth of the tamping tools has been reached (the squeezing cylinders are reset during the lifting of the tamping tools, thereby interrupting vibrations once the desired penetration depth is reached; para. 0049). 
However, while Seyrlehner further teaches: an operating unit (control device) and a control system (governing device) for changing in real time (automatic adjustment based on changed conditions; para. 0014) a vibration parameter, the examiner finds no obvious reason to modify Seyrlehner such that the vibration parameter is changed automatically during a penetration operation with an increasing duration of penetration until a desired penetration depth has been reached. Such a modification would require improper hindsight reasoning. 
Further, while another reference Hofstaetter et al. (US 2019/0055698 A1) teaches: achieving an optimal ballast compaction wherein “by detecting suitable process data, it is possible to dose in a targeted way the squeezing time and squeezing power required for the desired compaction” (para. 0008), Hofstaetter does not explicitly teach automatically adjusting a vibration parameter with an increase in penetration duration. It would not be obvious to a person of ordinary skill in the art to use Hofstaetter and modify Seyrlehner such that the automatic adjustment of vibration parameter is a factor of penetration duration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617